                       Case 5:20-cv-05799-LHK Document 36-2 Filed 08/25/20 Page 1 of 23


                   1   LATHAM & WATKINS LLP                            LAWYERS’ COMMITTEE FOR
                        Steven M. Bauer (Bar No. 135067)               CIVIL RIGHTS UNDER LAW
                   2       steven.bauer@lw.com                           Kristen Clarke (pro hac vice forthcoming)
                        Sadik Huseny (Bar No. 224659)                       kclarke@lawyerscommittee.org
                   3       sadik.huseny@lw.com                           Jon M. Greenbaum (Bar No. 166733)
                        Shannon D. Lankenau (Bar. No. 294263)               jgreenbaum@lawyerscommittee.org
                   4       shannon.lankenau@lw.com                       Ezra D. Rosenberg (pro hac vice
                       505 Montgomery Street, Suite 1900               forthcoming)
                   5   San Francisco, California 94111                      erosenberg@lawyerscommittee.org
                       Telephone: 415.391.0600                           Dorian L. Spence (pro hac vice
                   6   Facsimile: 415.395.8095                         forthcoming)
                                                                            dspence@lawyerscommittee.org
                   7   LATHAM & WATKINS LLP                              Maryum Jordan (pro hac vice forthcoming)
                        Richard P. Bress (admitted pro hac vice)            mjordan@lawyerscommittee.org
                   8       rick.bress@lw.com                             Ajay Saini (pro hac vice forthcoming)
                        Melissa Arbus Sherry (admitted pro hac vice)        asaini@lawyerscommittee.org
                   9       melissa.sherry@lw.com                         Pooja Chaudhuri (Bar No. 314847)
                        Anne W. Robinson (admitted pro hac vice)            pchaudhuri@lawyerscommittee.org
               10          anne.robinson@lw.com                        1500 K Street NW, Suite 900
                        Tyce R. Walters (admitted pro hac vice)        Washington, DC 20005
               11          tyce.walters@lw.com                         Telephone: 202.662.8600
                        Genevieve P. Hoffman (admitted pro hac vice)   Facsimile: 202.783.0857
               12          genevieve.hoffman@lw.com                    Attorneys for Plaintiffs National Urban
                        Gemma Donofrio (admitted pro hac vice)         League; City of San Jose, California; Harris
               13          gemma.donofrio@lw.com                       County, Texas; League of Women Voters;
                       555 Eleventh Street NW, Suite 1000              King County, Washington; Black Alliance for
               14      Washington, D.C. 20004                          Just Immigration; Rodney Ellis; and Adrian
                       Telephone: 202.637.2200                         Garcia
               15                                                      [additional counsel on docket]
                       Facsimile: 202.637.2201
               16                               UNITED STATES DISTRICT COURT
                                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
               17                                     SAN JOSE DIVISION
               18
                       NATIONAL URBAN LEAGUE; LEAGUE OF                CASE NO. 20-cv-5799-LHK
               19      WOMEN VOTERS; BLACK ALLIANCE FOR
                       JUST IMMIGRATION; HARRIS COUNTY,                DECLARATION OF JOHN
               20      TEXAS; KING COUNTY, WASHINGTON;                 THOMPSON IN SUPPORT OF
                       CITY OF LOS ANGELES, CALIFORNIA;                PLAINTIFFS’ MOTION FOR STAY
               21      CITY OF SALINAS, CALIFORNIA; CITY OF            AND PRELIMINARY INJUNCTION
               22      SAN JOSE, CALIFORNIA; RODNEY ELLIS;
                       and ADRIAN GARCIA,
               23                             Plaintiffs,
                                  v.
               24
                       WILBUR L. ROSS, JR., in his official capacity
               25      as Secretary of Commerce; U.S. DEPARTMENT
               26      OF COMMERCE; STEVEN DILLINGHAM, in
                       his official capacity as Director of the U.S.
               27      Census Bureau; and U.S. CENSUS BUREAU,

               28                                  Defendants.
                                                                                     CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                       THOMPSON DECL. ISO PLTFS.’ MOT. FOR STAY
                                                                                 AND PRELIMINARY INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-2 Filed 08/25/20 Page 2 of 23


                   1                        EXPERT DECLARATION OF JOHN THOMPSON

                   2   I.     Introduction

                   3          1.      I served as the Director of the U.S. Census Bureau from August 2013 to June

                   4   2017. My responsibilities as Director included overseeing the research and testing that produced

                   5   the design for the 2020 Census. Prior to becoming Director, I worked at the Census Bureau for

                   6   27 years, culminating with my role as the career senior executive in charge of management of all

                   7   aspects of the 2000 Decennial Census. These experiences and more inform my assessment that

                   8   the Trump administration’s decision to accelerate the timelines for completing the 2020 Census

                   9   will likely result in significant and material degradation of the quality of the 2020 Census

               10      relative to previous censuses.

               11             2.      On April 13, 2020 the Secretary of Commerce, Wilbur Ross, and the Director of

               12      the Census Bureau, Dr. Steven Dillingham, issued a statement on 2020 Census operational

               13      adjustments due to the COVID-19 pandemic. This statement concluded that “[u]nder this plan,

               14      the Census Bureau would extend the window for field data collection and self-response to

               15      October 31, 2020, which will allow for apportionment counts to be delivered to the President by

               16      April 30, 2021, and redistricting data to be delivered to the states no later than July 31, 2021.”1

               17             3.      On August 3, 2020 the Director of the Census Bureau, Dr. Steven Dillingham,

               18      issued a statement announcing that the Census Bureau would “accelerate the completion of data

               19      collection and apportionment counts by our statutory deadline of December 31, 2020, as required

               20      by law and directed by the Secretary of Commerce.”2 Based on my experience and expertise, I

               21      believe that this August 3 decision will adversely affect the quality and accuracy of the 2020

               22      Census.

               23             4.      The 2020 Census results will be of great importance to our nation. The

               24

               25      1
                         U.S. Department of Commerce Secretary Wilbur Ross and U.S. Census Bureau Director Steven
                       Dillingham Statement on 2020 Census Operational Adjustments Due to COVID-19, April 13,
               26      2020, https://2020census.gov/en/news-events/press-releases/statement-covid-19-
                       2020.html?linkId=100000011751624.
               27
                       2
                         Statement from U.S. Census Bureau Director Steven Dillingham: Delivering a Complete and
               28      Accurate 2020 Census Count, August 3, 2017, https://2020census.gov/en/news-events/press-
                       releases/delivering-complete-accurate-count.html.
                                                                                             CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            1    THOMPSON DECL. ISO PLTFS.’ MOT. FOR STAY
                                                                                         AND PRELIMINARY INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-2 Filed 08/25/20 Page 3 of 23


                   1   Constitution requires that the census be used for reapportioning the House of Representatives

                   2   and the Electoral College. The 2020 Census will also be used for numerous other functions to

                   3   support good policymaking and economic growth including: redrawing congressional and state

                   4   legislative voting districts; allocating over $1.5 trillion of federal funds annually; informing

                   5   sound policy development; providing critical information for state, local and tribal government

                   6   planning; and supplying important data to large and small businesses to generate growth and job

                   7   creation. Inaccuracies or errors in the 2020 Census will have grave consequences on these uses

                   8   for the subsequent 10-year period.

                   9          5.      I have carefully reviewed the 2020 Census Operational Plans as well as the

               10      documentation that the Census Bureau has issued describing the actions it is taking in response

               11      to the COVID-19 pandemic and its recently issued documentation regarding its plans to conclude

               12      data collection by September 30, 2020. I have evaluated these documents by drawing on my

               13      experience and expertise developed over 31 years working on four censuses under seven

               14      different presidential administrations. Based on my experience and expertise, it is my opinion

               15      that reducing the time for data collection at this late date will most likely have grave and material

               16      consequences for the 2020 Census and public perceptions of its legitimacy, because: (1) the time

               17      constraints will force the Census Bureau to modify the plans for their data collection operations;

               18      (2) these modifications will significantly increase the likelihood of larger total and differential

               19      undercounts for the hard-to-count populations, as well as increase the levels of erroneous

               20      enumerations and reduce the overall quality of this census, relative to previous censuses; and (3)

               21      the Census Bureau is not providing timely measures that will allow stakeholders to assess

               22      whether the 2020 Census is succeeding in carrying out a fair and accurate enumeration,

               23      undermining the legitimacy of the count.

               24      II.    Qualifications and Retainer Information

               25             6.      Below I briefly describe specific aspects of my qualifications and work

               26      experience that establish my credentials as an accomplished statistician and an expert on the

               27      Census Bureau and Decennial Census. I have also attached a copy of my CV to this declaration.

               28             7.      I have been retained to evaluate the likely impact of the administration’s decision
                                                                                             CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            2    THOMPSON DECL. ISO PLTFS.’ MOT. FOR STAY
                                                                                         AND PRELIMINARY INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-2 Filed 08/25/20 Page 4 of 23


                   1   to compress data-collection and data-processing operations of the 2020 Decennial Census. My

                   2   compensation in this case is $150 per hour.

                   3          8.      I have served both as the Director of the U.S. Census Bureau and as the career

                   4   senior executive in charge of management of all aspects of the 2000 Decennial Census. I am

                   5   also a distinguished professional in the areas of statistics and survey design. I have a deep

                   6   understanding of the processes that are necessary to achieve a complete and highly accurate

                   7   Decennial Census.

                   8          9.      I started my career as a mathematical statistician in 1975. I spent the majority of

                   9   my employment at the Census Bureau focused on the Decennial Census and ultimately served as

               10      the Associate Director for the 2000 Decennial Census, with management responsibility for all

               11      phases of the 2000 Decennial Census. As I mentioned above, I served as the Director of the U.S.

               12      Census Bureau from August 2013 to June 2017 and worked at the Census Bureau for 27 years.

               13             10.     The Census Bureau is the country’s largest Statistical Agency and produces a

               14      wide range of demographic and economic statistics including: the Decennial Census; the

               15      American Community Survey; the Current Population Survey; the National Crime Victimization

               16      Survey; the National Health Interview Survey; the Economic Census; 13 principal key economic

               17      indicators released on a monthly or quarterly basis; and about 100 additional surveys. The

               18      Director of the Census Bureau is appointed by the President and confirmed by the Senate.

               19             11.     Prior to being appointed Director of the Census Bureau, I was at National Opinion

               20      Research Center (NORC) at the University of Chicago, serving as Executive Vice President from

               21      2002 to 2008 and President from 2008 to 2013. NORC is an objective, non-partisan independent

               22      research institution that delivers reliable data and rigorous analysis to guide critical

               23      programmatic, business, and policy decisions. Clients include government, corporate, and

               24      nonprofit organizations around the world who partner with NORC to transform increasingly

               25      complex information into useful knowledge. NORC conducts research in five main areas:

               26      Economics, Markets, and the Workforce; Education, Training, and Learning; Global

               27      Development; Health and Well-Being; and Society, Media, and Public Affairs. NORC services

               28      include designing and conducting surveys (telephone, internet, and in-person), as well as
                                                                                              CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                             3    THOMPSON DECL. ISO PLTFS.’ MOT. FOR STAY
                                                                                          AND PRELIMINARY INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-2 Filed 08/25/20 Page 5 of 23


                   1   analytical studies.

                   2          12.     From July 2017 to August 2018, I served as the Executive Director of the Council

                   3   of Professional Associations on Federal Statistics (COPAFS). COPAFS is an organization with

                   4   a membership consisting of professional associations and research organizations that depend on

                   5   and support high quality federal statistics. The Executive Director of COPAFS must have a deep

                   6   understanding of the Federal Statistical System and the wide range of data products that are

                   7   produced. Serving as the Executive Director of COPAFS reinforced my appreciation of the

                   8   importance of high-quality Decennial Census data to the entire Federal Statistical System.

                   9          13.     In addition to the work experience described above, I am an elected Fellow of the

               10      American Statistical Association and was selected to serve on the National Academies of

               11      Science, Engineering, and Medicine Committee on National Statistics.

               12      III.   Analysis

               13             A.      The requirement to end data collection by the end of September 2020 will

               14                     force the Census Bureau to modify data collection procedures, resulting in a

               15                     less complete enumeration compared to previous censuses.

               16             14.     My responsibilities as Director of the Census Bureau included overseeing the

               17      research and testing that produced the design for the 2020 Census. During my tenure, the

               18      original operational plan for conducting the 2020 Census was released, as was an updated

               19      version 2.0 of this plan.3 In addition, major field tests were conducted in 2013, 2014, 2015 and

               20      2016. The results of these tests informed the final 2020 Census Design that was tested in the

               21      2018 end-to-end test. This was the final large scale test in advance of the 2020 Census. It

               22      combined the results of all previous tests and could be viewed as a dress rehearsal for the 2020

               23      Census. Additionally, during the 2000 Census, I managed all aspects of census operations.

               24      These experiences and the expertise that I developed in their course equip me to evaluate the

               25      likely systemic effects of the August 3 decision to truncate the 2020 Census.

               26             15.     The COVID-19 pandemic forced the delay of key 2020 Census operations out of

               27
                       3
               28       U.S. Census Bureau, 2020 Census Operational Plan, A New Design for the 21st Century,
                       version 2.0 issued, September 2016.
                                                                                           CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           4   THOMPSON DECL. ISO PLTFS.’ MOT. FOR STAY
                                                                                       AND PRELIMINARY INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-2 Filed 08/25/20 Page 6 of 23


                   1   concerns for the safety of both census workers and the general public. The in-person

                   2   components of the local partnership program to increase response rates of the traditionally hard-

                   3   to-count populations were delayed, as was the operation to collect responses from those

                   4   households that do not self-respond. This operation is referred to as nonresponse follow-up or

                   5   NRFU. As of August 16, the national self-response rate is 63.8 percent, which means that over

                   6   36 percent—or over 50 million housing units and their occupants must still be enumerated.4 As I

                   7   will discuss below, the hard-to-count populations are disproportionately represented in the

                   8   nonresponse universe. A failure to obtain a complete enumeration in NRFU would result in

                   9   disproportionate undercounts of these populations. Therefore, I view a successful NRFU as the

               10      most important census operation to ensuring a fair and accurate count.

               11             16.     The NRFU operation had been scheduled to start on May 15, 2020 and run

               12      through July 31, 2020. However, as a result of the COVID-19 pandemic, the Census Bureau

               13      rescheduled it to start in most of the United States on August 11, 2020 and initially planned to

               14      complete it by October 31, 2020.

               15             17.     In order to accommodate this delay, the Census Bureau had requested, through the

               16      Department of Commerce, a four-month extension of the deadlines5 to deliver apportionment

               17      and redistricting data. For apportionment, the requested extension was from the current deadline

               18      of December 31, 2020 to April 30, 2021. For redistricting, the requested extension was from

               19      March 31, 2021 to July 31, 2021.

               20             18.     However, the Census Bureau has now announced that NRFU will be completed

               21      by September 30, 2020.6 The Census Bureau will have to take steps to complete NRFU more

               22      rapidly than it planned, given that it has already lost over a third of the schedule that the career

               23      staff had developed under the original plan, all while managing the added difficulties that the

               24
                       4
               25        U.S. Census Bureau 2020 Census daily response rate tracker,
                       https://2020census.gov/en/response-rates.html (last accessed August 16, 2020).
               26      5
                         13 U.S.C. § 141(b), (c).
                       6
               27        Statement from U.S. Census Bureau Director Steven Dillingham: Delivering a Complete and
                       Accurate 2020 Census Count, August 3, 2020, https://www.census.gov/newsroom/press-
               28      releases/2020/delivering-complete-accurate-count.html.

                                                                                             CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                             5   THOMPSON DECL. ISO PLTFS.’ MOT. FOR STAY
                                                                                         AND PRELIMINARY INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-2 Filed 08/25/20 Page 7 of 23


                   1   pandemic has created.

                   2           19.    The Census Bureau recently released a review of the 2020 Census Operational

                   3   Plan Schedule7 that describes actions being taken to complete all data collection, including

                   4   NRFU, by September 30, 2020. According to the Plan, these actions include:

                   5       •   Starting NRFU in all areas by August 9, 2020

                   6       •   Sending enumerators to make up to 6 visits to attempt to obtain an interview with

                   7           occupied housing units

                   8       •   Offering bonuses to NRFU enumerators to maximize staff production hours

                   9       •   Making efforts at “Keeping Staff Levels Up”

               10          •   Implementing outbound telephone calling to supplement in-person contact attempts as a

               11              means of enumerating hard-to-count populations

               12              20.    It is very unlikely that these actions will effectively address the constraints

               13      imposed by the revised timelines for completing NRFU. My conclusion is informed by my

               14      experiences in managing all aspects of the 2000 Census and by directing the research and

               15      development necessary to plan the 2020 Census. The bases for my conclusion are as follows:

               16          •   The staffing levels will not be adequate to complete NRFU without accepting lower

               17              quality enumerations and incompletely enumerating the traditionally hard-to-count

               18              populations. The Census Bureau has lost over 30 percent of the time that had been

               19              planned for NRFU, so it stands to reason that they will need more staff to complete this

               20              critical undertaking. However, the plan being put forth to end data collection by

               21              September 30 is to maintain staffing at levels determined before the advent of the

               22              COVID-19 pandemic. The Department of Commerce Office of the Inspector General has

               23              recently reviewed the progress of staffing for the NRFU and stated:

               24                     “Bureau management have stated that their target number of enumerators, needed

               25                     by the end of August 2020 to complete NRFU production, is just above 300,000.

               26                     As of August 17, 2020, the Bureau has just under 220,000 enumerators trained

               27
                       7
                        U.S. Census Bureau, Review of 2020 Census Operational Plan Schedule, August 17, 2020,
               28      https://www.census.gov/content/dam/Census/newsroom/press-kits/2020/2020-operational-plan-
                       schedule-review.pdf.
                                                                                             CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            6    THOMPSON DECL. ISO PLTFS.’ MOT. FOR STAY
                                                                                         AND PRELIMINARY INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-2 Filed 08/25/20 Page 8 of 23


                   1                  and ready to start working on the NRFU operation that is underway—this

                   2                  represents approximately 73 percent of the estimated number of enumerators

                   3                  needed to complete NRFU production. However, 132 out of 248 total Area

                   4                  Census Office (ACOs) are less than 75 percent toward reaching their estimated

                   5                  goals; of those 132 ACOs at less than 75 percent, 37 are less than 50 percent

                   6                  toward reaching their goal.”8

                   7              Briefly, the Bureau has established Area Census Offices (ACO) to carry out the 2020

                   8              Census field operations, including NRFU. There are 248 ACOs, each of which has a

                   9              significant portion of the NRFU workload to carry out. On average, this would be

               10                 about 226,000 housing units from which a self-response was not received. But the

               11                 Census Bureau is already falling significantly behind in its plans for staffing NRFU,

               12                 and these hiring shortfalls for NRFU staff are not uniform. Approximately 15 percent

               13                 of the NRFU workload is in areas where the Census Bureau is falling 50 percent short

               14                 of hiring goals. While the Census Bureau stated in the Review of the Operational

               15                 Plan Schedule that it was making efforts at “keeping staff levels up,” it is falling well

               16                 behind in reaching the staffing levels it had determined were necessary for NRFU.

               17                 Insufficient staffing will significantly lower the quality and effectiveness of NRFU

               18                 operations, as I explain below.

               19          •   The self-response rates are not uniformly distributed and are disproportionally lower in

               20              areas with higher proportions of Black and Hispanic populations, as well as in some rural

               21              areas. As of August 6, 2020, there were 50.7 million people living in census tracts in the

               22

               23

               24

               25
                       8
               26       Mark H Zabarsky, Principal Assistant Inspector General for Audit and Evaluation, 2020
                       Census Alert: The Census Bureau Faces Challenges in Accelerating Hiring and Minimizing
               27      Attrition Rates for Abbreviated 2020 Census Field Operations Final Memorandum No. OIG-20-
                       041-M., Memorandum for Steven D. Dillingham, Director, U.S. Census Bureau, August 18,
               28      2020.

                                                                                            CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           7    THOMPSON DECL. ISO PLTFS.’ MOT. FOR STAY
                                                                                        AND PRELIMINARY INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-2 Filed 08/25/20 Page 9 of 23


                   1           lowest fifth of self-response.9, 10 The overall self-response rate for these tracts is less than

                   2           51.3 percent, compared to a national average of over 63 percent. Furthermore, while

                   3           non-Hispanic Blacks make up 12.3 percent of the US population, they represent 22.2

                   4           percent of the population in these low response areas. For Hispanics, the corresponding

                   5           rates are 18.3 and 25.8 percent, respectively. The Census Bureau also noted that, as of

                   6           August 6, 2020, the self-response rate in update-leave (rural areas) was a little over 34

                   7           percent. In addition, since these areas have the lowest self-response rate, they will have

                   8           the largest NRFU workloads, making recruiting and hiring sufficient staff to achieve a

                   9           complete enumeration particularly challenging. As I will discuss below, the likely

               10              outcome for these areas and populations will be increased undercounts relative to

               11              previous censuses and decreased quality of the information collected.

               12          •   Given the current NRFU staffing levels, the Census Bureau will have to rely less on

               13              direct in-person contact attempts and more on the following in order to try to meet the

               14              new September 30, 2020 deadline, with deleterious consequences for the count:

               15              a. Reduced in-person contact attempts with residents of the NRFU households, leading

               16                  to increased undercounts of the traditionally hard-to-count populations. While the

               17                  Census Bureau is planning for up to 6 attempts for most NRFU households, this will

               18                  not be enough to obtain complete interviews in many hard-to-count communities.

               19                  The Government Accountability Office (GAO) evaluated the early testing that the

               20                  Census Bureau carried out to develop the current NRFU procedures. The GAO

               21                  stated:

               22

               23

               24
                       9
                         A census tract is a small geographic area that is similar to a neighborhood. See
               25      https://www.census.gov/programs-surveys/geography/about/glossary.html#par_textimage_13.
                       10
               26         Steven Romalewski, Mapping “Self-Response” for a Fair and Accurate Census, Center for
                       Urban Research at the Graduate Center, City University of New York, August 7, 2020,
               27      https://www.gc.cuny.edu/CUNY_GC/media/CUNY-Graduate-
                       Center/PDF/Centers/Center%20for%20Urban%20Research/Resources/Census2020-self-
               28      response-rates-thru-Aug-6-CUNY-Graduate-Center.pdf.

                                                                                              CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                             8    THOMPSON DECL. ISO PLTFS.’ MOT. FOR STAY
                                                                                          AND PRELIMINARY INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-2 Filed 08/25/20 Page 10 of 23


                   1                 “according to preliminary 2016 Census Test data, there were 19,721 NRFU cases

                   2                 coded as non-interviews in Harris County, Texas and 14,026 in L.A. County,

                   3                 California, or about 30 and 20 percent of the test workload respectively.

                   4                 According to the Bureau, non-interviews are cases where no data or insufficient

                   5                 data were collected, either because enumerators made six attempted visits without

                   6                 success (the maximum number the Bureau allowed) or visits were not completed

                   7                 due to, for example, language barriers or dangerous situations.”11

                   8             The Census Bureau subsequently refined the NRFU procedures to allow for more

                   9             contact attempts, as is necessary to reach higher resolution rates comparable to

               10                previous censuses.12

               11                In addition, hard-to-count communities have significantly lower levels of self-

               12                response, and a corresponding larger proportion of households that fall into NRFU. It

               13                will not only be more difficult to recruit adequate staff for these areas, but making 6

               14                attempts will be exceedingly difficult, and as I noted above, will not be enough to

               15                obtain complete responses from all households in these areas. My experience has

               16                shown that the proposed use of outbound telephone calling will be ineffective in

               17                reducing the need for in-person interviewing. For example, the Pew Research Center

               18                has documented that telephone survey rates have fallen from 36 percent in 1997 to

               19                under 6 percent in 2018.13 In addition, outbound telephone calling for NRFU has not

               20                been tested to determine whether it is even effective. Achieving a complete and

               21                accurate count in the hard-to-count communities requires a lot of hard work by well-

               22                trained enumerators who are very familiar with these areas. Limited staff and a

               23

               24
                       11
               25         United States Government Accountability Office, 2020 CENSUS Additional Actions Could
                       Strengthen Field Data Collection Efforts, GAO-17-191, a report to congressional requesters,
               26      January 2017.
                       12
                          U.S. Census Bureau, 2020 Census Detailed Operational Plan for: 18. Nonresponse Followup
               27      Operation (NRFU), Version 2.0 Final, July 15, 2019.
                       13
               28         Courtney Kennedy and Hannah Hartig, Response rates in telephone surveys have resumed
                       their decline, Pew Research Center report, February 27, 2019.
                                                                                           CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                          9    THOMPSON DECL. ISO PLTFS.’ MOT. FOR STAY
                                                                                       AND PRELIMINARY INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-2 Filed 08/25/20 Page 11 of 23


                   1             shortened time frame will likely result in serious and material increases in the

                   2             undercounts for these communities relative to previous censuses.

                   3          b. Increased proxy enumerations, resulting in increased levels of erroneous

                   4             enumerations. The limited NRFU workforce combined with the shortened schedule

                   5             will result in a higher level of proxy enumerations than in previous censuses. Proxy

                   6             enumerations are those obtained by asking people other than the actual residents of

                   7             NRFU households for information about those residents. These proxies can include

                   8             neighbors, apartment managers, or other knowledgeable persons. The Census Bureau

                   9             conducted the 2010 Census Coverage Measurement (CCM) program which included

               10                an extensive evaluation of the accuracy and quality of the 2010 Census. The CCM

               11                found that in the 2010 Census, proxy enumerations were obtained for about 21

               12                percent of the NRFU returns. The erroneous enumeration rate for the proxy

               13                enumeration was 6.7 percent—over twice the overall erroneous enumeration rate of

               14                3.3 percent.14

               15             c. Increased reliance on administrative records to complete NRFU enumerations,

               16                leading to less complete enumerations for the hard-to-count populations. The Census

               17                Bureau plans include the use of administrative records (e.g., records from the IRS,

               18                Medicare, and the Social Security Administration) to reduce the NRFU workload,

               19                where feasible, by using such records to enumerate occupied households that have

               20                failed to respond after several contact attempts.15 The Census Bureau may be forced

               21                to rely more heavily on such enumerations if NRFU cannot be completed as planned.

               22                Based on the research that the Census Bureau conducted to develop the current

               23                NRFU strategy, it had planned to enumerate 12.9 percent of the occupied NRFU

               24                housing units after making one visit.16 Expanding the uses of administrative records

               25
                       14
                          P. Cantwell, DSSD 2010 Census Coverage Measurement Memorandum Series # 2010-G-01,
               26      (May 22, 2012), https://www.census.gov/coverage_measurement/pdfs/g01.pdf.
                       15
                          Albert E. Fontenot, Intended Administrative Data Use in the 2020 Census, 2020 Census
               27      Program Memorandum Series: 2020.06, May 7, 2020.
                       16
               28         U.S. Census Bureau, 2020 Census Detailed Operational Plan for: 18. Nonresponse Followup
                       Operation (NRFU), Version 2.0 Final, July 15, 2019.
                                                                                          CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                         10   THOMPSON DECL. ISO PLTFS.’ MOT. FOR STAY
                                                                                      AND PRELIMINARY INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-2 Filed 08/25/20 Page 12 of 23


                   1             to enumerate a higher portion of the NRFU occupied housing units is not supported

                   2             by the research the Census Bureau has used to date, and the Census Bureau has not

                   3             released additional research to support such actions. Census Bureau research has

                   4             shown that the quality and completeness of administrative records is not expansive

                   5             enough to replace a decennial census.17 Therefore, the use of administrative records

                   6             beyond the planned levels for NRFU will be less representative of the hard-to-count

                   7             populations than a complete NRFU.

                   8         d. Likely an increased use of “whole person imputation” relative to previous censuses.

                   9             Such imputations will not correct for any undercounts that have resulted from an

               10                incomplete NRFU. In conducting NRFU in previous censuses, situations have arisen

               11                where, despite the best efforts of NRFU enumerators, either minimal or no

               12                information was obtained for some housing units by the conclusion of the NRFU.

               13                The Census Bureau uses statistical techniques, referred to as imputation, to correct for

               14                this missing data problem. The statistical processes are used to estimate—or

               15                impute—all of the characteristics of the persons in these housing units. The Census

               16                Bureau applies “Count Imputation” for situations where no information is available

               17                for a housing unit. This methodology will first estimate whether the unit is occupied,

               18                and if so, will estimate or impute a household size – meaning, the number of people

               19                in that household. The process will then use “whole person imputation” to estimate

               20                characteristics for persons in a household of this size. The Census Bureau also uses

               21                whole person imputation in situations where only the count of people residing in a

               22                housing unit could be determined. In the 2010 Census, about 2.0 percent of the

               23                enumerations fell into the category of whole person imputation – 0.4 percent were the

               24                result of count imputation and 1.6 percent resulted when only the population count

               25

               26

               27
                       17
                        Rastogi, Sonya and Amy O’Hara, 2010 Census Match Study, 2010 Census Planning
               28      Memorandum Series, No. 247, November 19, 2012.

                                                                                          CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                         11   THOMPSON DECL. ISO PLTFS.’ MOT. FOR STAY
                                                                                      AND PRELIMINARY INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-2 Filed 08/25/20 Page 13 of 23


                   1                was known.18 It should be noted that of the 16.3 million persons enumerated by

                   2                proxy in the 2010 Census, 23.1 percent required whole person imputation.19 I believe

                   3                that the levels of housing units requiring whole person imputation will be much larger

                   4                in 2020 than in 2010, due to the reduction in time and staff limitations for NRFU

                   5                enumerators to get a complete response. Unfortunately, the statistical methods that

                   6                the Census Bureau uses for whole person imputation rely on using information from

                   7                the resolved housing units to estimate or impute for the unresolved housing units.

                   8                Therefore, any undercounts that are in the resolved housing units will be carried

                   9                forward and not corrected.

               10             B.       The reduced schedule for NRFU will have serious accuracy and quality

               11                      implications for the 2020 Census

               12             21.      Undercounts, particularly for traditionally hard-to-count populations, are likely to

               13      increase significantly in 2020 relative to previous censuses as a result of the Bureau’s new,

               14      reduced schedule. As I discussed above, the NRFU workloads will be relatively higher in areas

               15      with lower self-response rates. The Census Bureau uses low self-response as a key measure in

               16      determining whether an area is hard-to-enumerate,20 so by definition the challenge for NRFU to

               17      obtain a complete count is in these areas. In addition, these areas also contain higher proportions

               18      of Black and Hispanic populations relative to the White non-Hispanic population. The end result

               19      for these communities is likely to be incomplete NRFU enumeration due to staffing and time

               20      limitations, as well as more use of proxy enumerations and whole person imputation. This will

               21      lead to increased undercounts relative to previous censuses. For example, in the 1990 Census the

               22      undercount of Black or African American population was 4.6 percent and for the Hispanic

               23      population the undercount was 5.0 percent.21 It is important to understand that in 1990, the

               24
                       18
                          P. Cantwell, DSSD 2010 Census Coverage Measurement Memorandum Series # 2010-G-01,
               25      May 22, 2012, https://www.census.gov/coverage_measurement/pdfs/g01.pdf.
                       19
               26         Ibid.
                       20
                          Response Area Outreach Mapper, Census.gov, www.census.gov/roam, July 2018.
               27
                       21
                          P. Cantwell, DSSD 2010 Census Coverage Measurement Memorandum Series # 2010-G-01,
               28      May 22, 2012, https://www.census.gov/coverage_measurement/pdfs/g01.pdf.

                                                                                             CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            12   THOMPSON DECL. ISO PLTFS.’ MOT. FOR STAY
                                                                                         AND PRELIMINARY INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-2 Filed 08/25/20 Page 14 of 23


                   1   Census Bureau had the flexibility to extend the NRFU beyond its planned end date until it had

                   2   reached a completion rate of 99 percent for NRFU enumeration.22 However, even with this high

                   3   completion rate for 1990, serious undercounts were measured. The Census Bureau does not have

                   4   the flexibility to extend NRFU for the 2020 Census – it has a hard stop at September 30, 2020.

                   5   In my opinion, there is a high risk that the measures the Census Bureau will be forced to take to

                   6   complete NRFU by this unmovable deadline (as I discussed above relying more on proxy or

                   7   count-only enumerations and administrative records), even potentially falling short of the 99

                   8   percent completion goal, will likely result in undercounts that will be materially larger than were

                   9   observed in the 1990 Census.

               10             22.     The overall quality of the 2020 Census data will very likely be materially lower

               11      than in previous censuses. As I noted above, it is very likely that the Census Bureau will have to

               12      rely more on proxy enumeration and whole person imputation that in previous censuses. While

               13      this will be a particular problem for the hard-to-count areas, these less accurate enumeration

               14      methods will also most likely be used more across the board in the 2020 Census relative to

               15      previous censuses. In addition to the increased use of proxy enumeration, as I discussed above,

               16      employing a higher level of administrative records and whole person imputation will result in

               17      lower quality than would have been achieved through direct in-person contact.

               18             23.     The impacts of undercounts and poor quality data will not just be a problem for

               19      the immediate uses of the 2020 Census (e.g., apportionment and redistricting), but will remain

               20      for the 10 years until they can be corrected in the 2030 Census.

               21             C.      Increased transparency is essential to assure stakeholders of the legitimacy of

               22                     2020 Census data collection

               23             24.     At this point, there is little information available to assess the conduct of the 2020

               24      NRFU. The Census Bureau has been very forthcoming about the self-response portion of the

               25      2020 Census: detailed and granular data have been made available to allow for public

               26      assessment of self-response for many areas, including census tracts. This is not true for the

               27
                       22
                          U.S. Census Bureau, 1990 Census of Population and Housing – History Field Enumeration 6-
               28      36, Report Number CPH-R-2, 1996, https://www.census.gov/library/publications/1996/dec/cph-
                       r-2.html.
                                                                                            CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           13   THOMPSON DECL. ISO PLTFS.’ MOT. FOR STAY
                                                                                        AND PRELIMINARY INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-2 Filed 08/25/20 Page 15 of 23


                   1   NRFU portion of the 2020 Census.

                   2           25.    The current Census Bureau plan is to release only NRFU resolution rates at the

                   3   State level. These rates are not helpful in assessing the actual progress of NRFU in achieving a

                   4   complete enumeration of all population groups and areas. In order to demonstrate that the NRFU

                   5   is meeting the goal of a complete and accurate enumeration, it is essential that the Census Bureau

                   6   provide additional data beyond just the resolution rate of housing units in NRFU. These data

                   7   should include information such as the rate of proxy and count-only enumerations at similar

                   8   levels of geographic aggregation as the self-response data. The absence of more granular data

                   9   will compromise public perception of the legitimacy of any final results that the Bureau does

               10      release.

               11              26.    The public’s perception of the legitimacy of the census is already imperiled. The

               12      Census Bureau has recently announced three new political appointees, including a new Deputy

               13      Director for Policy23 and a new Deputy Director for Data.24 Having political appointees with

               14      vague responsibilities at the Deputy Director level of the Census Bureau (which has always been

               15      a career position) is unprecedented and is raising serious concerns among stakeholders.

               16      Perceptions that the results of the 2020 Census have been manipulated for political purposes will

               17      erode public and stakeholder confidence, not only in the 2020 Census, but also in our democratic

               18      processes more generally. Therefore, it is critical that the Census Bureau release the data that I

               19      have described above to demonstrate that it is achieving a complete and fair enumeration through

               20      NRFU.

               21

               22

               23

               24

               25

               26

               27      23
                          Statement from Census Bureau Director Steven Dillingham, Release Number CB20-RTQ.20.
                       24
               28         Statement from Census Bureau on Deputy Director for Data, Release Number CB20-RTQ.24,
                       August 17, 2020.
                                                                                            CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           14   THOMPSON DECL. ISO PLTFS.’ MOT. FOR STAY
                                                                                        AND PRELIMINARY INJUNCTION
                           Case 5:20-cv-05799-LHK Document 36-2 Filed 08/25/20 Page 16 of 23


                       1   IV.    Conclusion

                       2          27.     It is my conclusion that the current deadlines for delivering the 2020 Census
                                   /


                       3   apportionment and redistricting data place unreasonable time constraints on the Census Bureau.

                       4   These constraints will not allow the Census Bureau to carry out data collection operations that

                       5   will deliver high quality results These timing constraints will very likely lead to large

                       6   undercounts for the 2020 Census, and much larger undercounts than measured in previous

                       7   censuses.

                       8          Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

                       9   and correct.

                      10

                      11   Executed on Augusf~, 2020 at Bend, Oregon.

                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22
                      23

                      24
                      25

                      26
                      27

                      28
LATHAM &WATKINS u,                                                                              CASE NO. 5:20-CV-05799-LHK
   ATT ORNEYS AT LAW
    SAN FRA N CISCO
                                                                             15   THOMPSON DECL. ISOPLTFS.' MOT. FOR STAY
                                                                                            AND PRELIMINARY INJUNCTION
        Case 5:20-cv-05799-LHK Document 36-2 Filed 08/25/20 Page 17 of 23




                                     JOHN H. THOMPSON

BRIEF CAREER HISTORY
Extensive Senior Executive leadership in the non-profit and federal sectors, with experience in social
science research and statistics, congressional advocacy, building coalitions, operational management,
business development, stakeholder relations, innovation, and strategic vision.


Independent Consultant, August 2018 to present
Consulting service focusing on survey methodology, executive leadership, the Federal Statistical System,
and decennial census. Activities have included:
    •   Expert witness for the plaintiffs in two court cases opposing the addition of a citizenship question
        to the 2020 Census
             o New York Immigration Coalition, et al v. United States Department of Commerce and
                 Wilbur Ross, U.S. District Court for the Southern District of New York, and
             o Robyn Kravitz et al., v. United States department of Commerce, et al
    •   Training news media journalists on the 2020 Census with Georgetown University, the Poynter
        Center, and the Harvard Shorenstein Center.
    •   Providing consultation services to NORC at the University of Chicago

Executive Director, Council of Professional Associations on Federal Statistics –
July 2017 to August 2018

The Council of Professional Associations on Federal Statistics (COPAFS) was founded in 1981 to
coordinate activities of a number of Associations, Organizations, and Businesses that rely on
federal statistics to support good governance and economic growth. COPAFS now represents a
growing body of stakeholders that support the production and use of high quality statistics. The
Executive Director represents these stakeholders in realizing their mission to Advance Excellence
in Federal Statistics. Activities include:

•   Advocated on behalf of federal agencies. For example, COPAFS is a co-chair of the Friends
    of the Bureau of Labor Statistics, and the Friends of the National Center for Health Statistics;
•   Worked with stakeholder coalitions to support proper funding for the 2020 Census and the
    American Community Survey;
•   Ensured members of Congress, COPAFS members, and other stakeholders were informed of
    critical issues facing agencies that produce federal statistics;
•   Alerted members and stakeholders of breaking issues that needed immediate support and
    attention;
•   Organized and supported ongoing educational efforts for members of Congress and their staff
    on the value and importance of federal statistics both nationally and in their own states and
    districts;
•   Created and joined in powerful coalitions of organizations and businesses to advocate on behalf
    of federal agencies that produce statistics, building broad support across a wide spectrum of
    data users;
        Case 5:20-cv-05799-LHK Document 36-2 Filed 08/25/20 Page 18 of 23
John H. Thompson
Page 2


•   Built partnerships with foundations that help fund critical research in the statistical agencies
    and academia to ensure the on-going modernization of how statistical data are created and
    made available to the public and researchers, and to fund educational efforts;
•   Worked closely with the Chief Statistician of the United States and the statistical agencies to
    help inform and promote modernization efforts underway and assist agencies in keeping
    abreast of new stakeholder data needs; and
•   Hosted events to demonstrate the importance of federal statistics such as the 2018 Federal
    Committee on Statistical Methodology Research and Policy Conference.

Director, United States Census Bureau – August 2013 to June 2017

Appointed by the President as Director of the largest federal statistical agency, with a staff of over
5,000 headquarters employees and approximately 10,000 to 15,000 staff spread across the United
States in six regional offices and a major production facility in Indiana, with an annual budget
exceeding $1 billion. Key accomplishments include:

•   Worked successfully with the executive and legislative branches of the federal government,
    including the White House, the Office of Management and Budget, Cabinet officials, and
    members of Congress and congressional staff, to accomplish a major transformation of the
    Census Bureau into a forward-looking 21st century statistical agency. Testified at 6
    congressional hearings on the Census Bureau;
•   Provided a conceptual vision and lead a redesign of the 2020 decennial census that is estimated
    to save $5 billion through effective use of operations research-driven reengineering of field
    operations, innovative use of technology, and partnership with key stakeholders;
•   Lead outreach to key stakeholders including representatives of state local and tribal
    governments; advocacy organizations; professional associations, business groups, various
    media; and academic researchers;
•   Put in place a robust research program to support mission critical activities, such as linking
    administrative records, disclosure avoidance methods, economic studies, statistical research,
    survey methodology, big data, and data dissemination;
•   Lead efforts to maintain congressional support and funding for the American Community
    Survey, a critical data asset of the federal government, including mobilizing a diverse group of
    key stakeholders to effectively advocate in support of the survey, personally visiting almost all
    of the House of Representatives and Senate members of the Census Bureau appropriations and
    oversight committees, and establishing a program of research directly related to the concerns
    that had been raised;
•   Improved economic statistics through research on using alternatives to direct survey data
    collection to produce statistics that are timelier and have increased granularity, and carrying
    out three initiatives to advance the release of principal economic indicators on trade, retail sales
    and services, which allowed the Bureau of Economic Analysis to significantly reduce revisions
    to Gross Domestic Product (GDP) estimates;
•   Recruited outstanding research staff including new senior leadership for Research and
    Methodology, the Director of a newly established big data center, and seven former
    Presidential Innovation Fellows; and
•   Improved data dissemination to the public, including development of a platform to deliver data
    in ways that will meet the rapidly evolving demands of a growing body of users. In addition,
        Case 5:20-cv-05799-LHK Document 36-2 Filed 08/25/20 Page 19 of 23
John H. Thompson
Page 3


    in order to meet immediate targeted demands two new tools were released: City SDK
    (Software Development Kit) to allow easy developer access; and Census Business Builder a
    tool that combines small area demographic and economic data in a way that is easily accessible
    for entrepreneurs and small business owners.

President and Executive Vice President, NORC at the University of Chicago – July 2002 to
August 2013

NORC is a national non-profit organization that conducts high quality social science research in
the public interest. As President, I had responsibility for all NORC corporate activities and for the
quality of all NORC research efforts. I provided vision for NORC to establish the organization as
a leader in the social science research industry. My accomplishments included:

    •   Strengthened the organization’s high-quality, diverse staff;
    •   Broadened the scope of the collaborations between NORC and the University of Chicago;
    •   Realized nearly 50 percent growth in revenue and greatly expanding NORC’s portfolio of
        business and research programs; and
    •   Provided leadership in the social science research community - selected to be a Fellow of
        the American Statistical Association (ASA), elected to serve a term as Chair of the Social
        Statistics Section of the ASA, and chaired the 2009 ASA Committee on Fellows. Also
        elected as a member of the Committee on National Statistics, serving on two National
        Academy of Sciences panels addressing 2010 and 2020 Census concerns.

As Executive Vice President of Survey Operations (2002 – 2008), I provided oversight and
direction to the Economics, Labor Force, and Demography Research Department, the Statistics
and Methodology Department, and Survey Operations for field and telephone data collection. My
major accomplishments included:

   •    Provided leadership and guidance for a major corporate initiative, the National
        Immunization Survey, which is conducted on behalf of the Centers for Disease Control and
        Prevention, and is the largest telephone survey in the United States conducted via random
        digit dialing for scientific purposes.
   •    Significantly increased the productivity and cost effectiveness of NORC’s overall data
        collection activities;
   •    Successfully utilized skills in directing large project start-ups, and in managing large
        complex operations, directing the project through the completion of the first contract phase,
        which included the first year of data collection and the delivery of the first data set; and
   •    All survey operations were completed on schedule, and within budget including the delivery
        of an extremely complex data set, and a public use file.
        Case 5:20-cv-05799-LHK Document 36-2 Filed 08/25/20 Page 20 of 23
John H. Thompson
Page 4


Principal Associate Director and Associate Director for Decennial Census Programs, United
States Census Bureau – 1997 to July 2002

Served as the senior career executive responsible for all aspects of the 2000 Decennial Census.
This was the largest peacetime mobilization undertaken by the U.S. government, with a budget of
$6.5 billion, establishment of over 500 field offices, a temporary workforce that peaked at over
500,000, and establishment of telephone capacity to receive over 5 million calls over a period of
one month. I was also chairman and director of the Executive Steering Committee for Accuracy
& Coverage Evaluation Policy for the 2000 Census. This Committee was charged with making a
recommendation as to whether or not to adjust the 2000 Census redistricting data for coverage
errors, an issue fraught with political disagreement and controversy. This work was widely
recognized as superb – with the Committee’s recommendation supported by numerous reviews,
including the National Academy of Sciences Panel on evaluating Census 2000.

EDUCATION
    M.S.                   Virginia Polytechnic Institute and State University, 1975 Mathematics
                           Graduate course work in statistics - George Washington University 1977-1981
    B.S.                   Virginia Polytechnic Institute and State University, 1973 Mathematics

PROFESSIONAL SERVICE AND ASSOCIATIONS

        American Statistical Association, 1975 to Present
                   Chair, Social Statistics Section – 2011
                   Chair, ASA Committee on Fellows - 2009
        National Academy of Sciences,
                   Member of the Committee on National Statistics – 2011 - 2013
                   Member of the Panel on the Design of the 2010 Census Program of Evaluations and
                   Experiments
                   Member of the Panel to Review the 2010 Census

HONORS AND AWARDS

        Virginia Tech College of Science Hall of Distinction inaugural class, 2013
        Presidential Rank Award of Meritorious Executive, 2001
        Department of Commerce, Gold Medal, U.S. Bureau of the Census, 2000
        Elected Fellow of the American Statistical Association, 2000
        Department of Commerce, Silver Medal, U.S. Bureau of the Census, 1998
        Department of Commerce, Bronze Medal, U.S. Bureau of the Census, 1988
        Case 5:20-cv-05799-LHK Document 36-2 Filed 08/25/20 Page 21 of 23
John H. Thompson
Page 5


PAPERS AND PUBLICATIONS

        2018       Thompson, John H and Yablon, Robert. Issue Brief: “Preparing for the 2020
                   Census Considerations for State Attorneys General”. American Constitution
                   Society., October 10, 2018

        2012       Thompson, John H. (Panel Member). “Panel Discussion: Considering Changing
                   Sectors in the Research Industry?: Advice From Those Who Have Done It!”
                   AAPOR 67th Annual Conference, Orlando, Florida, May 19, 2012

        2012       Thompson, John H. (Discussant). “Future is Now: Realignment of Current Survey
                   Management and Operations at the Census Bureau”. Population Association of
                   America 2012 Annual Meeting, San Francisco, California, May 4, 2012.

        2012       Thompson, John H. (Discussant). “Use of Administrative Records in the 2020
                   Census.” Federal Committee on Statistical Methodology, Washington, DC.,
                   January 10, 2012

        2011       Weinberg, Daniel H. and Thompson, John H., “Organization and Administration
                   of the 2010 U.S. Census.” In Margo J. Anderson, Constance F. Citro, and Joseph
                   J. Salvo (eds.) Encyclopedia of the U.S. Census, Second Edition, CQ Press., July
                   2011

        2010       Thompson, John H., “Challenges, Innovation and Quality for the 21st Century”
                   Keynote Speech at the 2010 FCSM Statistical Policy Seminar, Washington, DC,
                   December 14, 2010.
        2010       Thompson, John H., “The Future of Survey Research: Opportunities and
                   Challenges” Paper presented at the Applied Demography Conference, San
                   Antonio, Texas., January 11, 2010 and at the Population Association of America
                   2010 Annual meeting, Dallas, Texas, April 15, 2010.
        2008       Thompson, John H. (Panel Member). “Panel Discussion: The American
                   Community Survey: Promise, Products and Perspectives.” Population Association
                   of America Annual Meeting, New Orleans, Louisiana, April 17, 2008.
        2006       Thompson, John H. (Discussant). “Census 2010: A New Census for the 21st
                   Century.” Population Association of America Annual Meeting, Los Angeles,
                   California, March 30, 2006.
        2004       Thompson, John H., “Interviewer Falsification of Survey Data.” Paper presented
                   at the Joint Meetings of the American Statistical Association, Toronto, Canada,
                   August 11, 2004.
        2003       Thompson, John H., “Is Interviewer Falsification Scientific Misconduct?”
                   Roundtable paper presented at the American Association for Public Opinion
                   Research 58th Annual Conference, Nashville, Tennessee, May 16, 2003.
        2002       Thompson, John H. (Discussant). “Eliminating the 2010 Census Long Form? –
                   Current Status of the American Community Survey.” Population Association of
                   America Annual Meeting, Atlanta, Georgia, May 9, 2002.
        Case 5:20-cv-05799-LHK Document 36-2 Filed 08/25/20 Page 22 of 23
John H. Thompson
Page 6


        2001       Thompson, John H., “Decision on Release of Statistically Corrected Redistricting
                   Data.” Invited paper presented at the Joint Meetings of the American Statistical
                   Association, Atlanta Georgia, August 6, 2001.
        1999       Thompson, John H., “Census 2000 – Innovations and New Technology.” Paper
                   presented at the Economic Commission for Europe’s Conference of European
                   Statisticians Meeting, Geneva, Switzerland, February 15-17, 1999.
        1998       Thompson, John H. and Robert E. Fay, “Census 2000: The Statistical Issues.”
                   Paper presented at the Joint Meetings of the American Statistical Association,
                   Dallas, Texas, August 9-13, 1998.
        1996       Thompson, John H. and Karen Mills, “Census 2000 Content: Tradeoffs on Cost,
                   Quality, and Quantity.” Paper presented at the Annual Meeting of the Population
                   Association of America, New Orleans, Louisiana, May 9-11, 1996.
        1995       Thompson, John H., Mary H. Mulry, Susan M. Miskura, “Census 2000: Statistical
                   Issues in Reengineering the Decennial Census.” Paper presented at the Annual
                   Meeting of the American Statistical Association, Orlando, Florida, August 13-17,
                   1995.
        1992       Fay, Robert E. and John H. Thompson, “The 1990 Post-Enumeration Survey:
                   Statistical Lessons in, Hindsight.” Paper presented at the Annual Research
                   Conference, March 22-25, 1992, Arlington, Virginia.
        1989       Edson, Robert G. and John H. Thompson, “1990 Decennial Census Coverage
                   Improvement Program.” Paper presented at the Annual Winter Meetings of the
                   American Statistical Association, San Diego, California, January, 1989.
        1988       Navarro, Alfredo, John H. Thompson, and Linda Flores-Baez, “Results of Data
                   Switching Simulation.” Paper presented to the Census Advisory Committees at the
                   Joint Advisory Committee Meetings, Oxon Hill, Maryland, April, 1988.
        1987       Griffin, Richard A. and John H. Thompson, “Confidentiality Techniques for the
                   1990 Census.” Paper presented to the Census Advisory Committees at the Joint
                   Advisory Committee Meetings, Oxon Hill, Maryland, October, 1987.
                   U.S. Bureau of the Census, “Programs to Improve Coverage in the 1980 Census,”
                   by John H. Thompson. Evaluation and Research Reports, PHC80-E3.
        1986       Thompson, John H. and David Franklin, ‘Test Census Results and Applications
                   for the 1990 Planning.” Paper presented at the Census Bureau Second Annual
                   Research Conference, Reston, Virginia, March, 1986.
        1984       Miskura, Susan M., John H. Thompson, Henry F. Woltman, “Uses of Sampling
                   for the Census Count.” Paper presented at the Annual Meeting of the American
                   Statistical Association, Philadelphia, Pennsylvania, August, 1984.
                   Fan, Milton C., Martha L. Sutt, and John H. Thompson, “Evaluation of the 1980
                   Census Precanvass Coverage Improvement Program.” Paper presented at the
                   Annual Meeting of the American Statistical Association, Philadelphia,
                   Pennsylvania, August, 1984.
                   Keeley, Catherine and John H. Thompson, “The 1980 Census Nonhousehold
                   Sources Program.” Paper presented at the Annual Meeting of the American
                   Statistical Association, Philadelphia, Pennsylvania, August, 1984.
        Case 5:20-cv-05799-LHK Document 36-2 Filed 08/25/20 Page 23 of 23
John H. Thompson
Page 7


        1983       Miskura, Susan M. and John H. Thompson, “1980 Census Findings and Their
                   Implications for 1990 Census Planning.” Presented at the Joint Statistical
                   Meetings, Toronto, Canada, August, 1983.
                   Taeuber, Cynthia and John H. Thompson, “1980 Census Data: The Quality of the
                   Data and Some Anomalies.” Paper presented at the Annual Meeting of the
                   Population Association of America, April, 1983.
        1982       Fan, Milton C., John H. Thompson, Jay Kim, and Henry F. Woltman, “Sample
                   Design, Estimation and Presentation of Sampling Errors for the 1980 Census Early
                   Publications National Sample.” Paper presented at the Annual Meetings of the
                   American Statistical Association, Chicago, Illinois, August, 1982.
        1981       Woltman, Henry F., Susan M. Miskura, John H. Thompson, and Peter A.
                   Bounpane, “1980 Census Weighting and Variance Estimation Studies, Design and
                   Methodology.” Paper presented at the Annual Meetings of the American
                   Statistical Association, Detroit, Michigan, August, 1981.
                   Kim, Jay, John H. Thompson, Henry F. Woltman, and Stephen M. Vajs,
                   “Empirical Results from the 1980 Census Sample Estimation Study.” Paper
                   presented at the Annual Meetings of the American Statistical Association, Detroit,
                   Michigan, August, 1981.
                   Fan, Milton, C., John H. Thompson, and Susan M. Miskura, “1980 Census
                   Variance Estimation Procedure.” Paper presented at the Annual Meetings of the
                   American Statistical Association, Detroit, Michigan, August, 1981.
                   Thompson, John H., “Convergence Properties of the Iterative 1980 Census
                   Estimator.” Paper presented at the Annual Meetings of the American Statistical
                   Association, Detroit, Michigan, August, 1981.
        1978       Thompson, John H., “The Nonhousehold Sources Program.” Paper presented at
                   the Annual Meetings of the American Statistical Association, San Diego,
                   California, August, 1978.
